Order entered November 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00036-CV

               SEIKILOS HOLDINGS, LLC, SEIKILOS FX STUDIOS, LLC,
                  JOHN C. GOLFIS AND JULIE NGUYEN, Appellants

                                               V.

 EDWARD “LANNY” HOULLION, INDIVIDUALLY AND AS GENERAL PARTNER
    OF HOULLION FAMILY, LP AND HOULLION FAMILY, LP, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13053

                                           ORDER
        Before the Court is appellants’ November 16, 2015 motion for an extension of time to file

a brief. In an order dated November 17, 2015, the Court granted appellants John C. Golfis and

Julie Nguyen and appellants Seikilos Holdings, LLC and Seikilos FX Studios, LLC, assuming

they timely obtain counsel and provide this Court with the attorney information, an extension to

December 17, 2015 to file appellants’ brief. Accordingly, we DENY appellants’ motion as

moot.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE